Per curiam.
This matter is before the Court on Respondent Darryl Evans’ Petition for Voluntary Surrender of License, which he filed pursuant to Bar Rules 4-110 (f) and 4-227 (a). In the petition, Evans admits that on November 18, 2001 in the U. S. District Court for the Northern District of Georgia, he pled guilty to mail fraud and false statement on his 1997 tax return in violation of 18 USC §§ 1340 and 1342, and 26 USC § 7206 (1). Evans further admits that the offenses were felonies and that entry of judgment on the plea constitutes a violation of Rule 8.4 (a) (2) (it shall be a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony) of Bar Rule 4-102 (d), and asks this Court to accept his petition for voluntary surrender of his license to practice law. The State Bar has no objection and believes that acceptance of Evans’ petition is in the best interests of the Bar and the public.
We have reviewed the record and agree to accept Evans’ petition for the voluntary surrender of his license, which is tantamount to disbarment. Bar Rule 4-110 (f). Accordingly, the name of Darryl Evans hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Evans is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

Axam, Adams & Secret, Tony L. Axam, for Evans.